consolidated matrimonial actions, (1) the husband appeals from so much of a judgment of the Supreme Court, Suffolk County (England, R.), dated February 28, 1986, as directed him to pay the wife the sum of $62,500 in counsel fees and the sum of $5,000 in experts’ fees, and (2) the wife cross-appeals from so much of the same judgment as directed the husband to pay only $62,500 in counsel fees and $5,000 in experts’ fees.
Ordered that the judgment is modified, in the exercise of discretion, by deleting from the seventeenth decretal paragraph thereof the words "Sixty-Two Thousand, Five Hundred ($62,500.00)”, and substituting therefor the words "Fifteen Thousand ($15,000.00)”; as so modified, the judgment is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
We find that an award of $15,000 in counsel fees to the wife is appropriate under the facts of this case, based on the *81financial circumstances of the respective parties and in view of what we perceive to be the reasonable value of the services rendered (see, Domestic Relations Law § 237). In this regard, we note that the application for counsel fees submitted by the wife’s attorney, wherein the sum of $150,000 was sought, tends to strain credulity.
However, the Special Referee did not abuse her discretion by requiring the husband to pay the wife the sum of $5,000, representing his contribution toward the fees for the wife’s expert witnesses.
Accordingly, the judgment is modified by reducing the counsel fee award to the extent indicated. Thompson, J. P., Lawrence, Eiber and Spatt, JJ., concur.